Citation Nr: 1100963	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  09-06 013	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Whether there is new and material evidence has been received 
to reopen a claim of entitlement to service connection for a 
bilateral knee disorder.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1976 to December 1995, 
including service in the Southwest Asia theater of operations 
during the Persian Gulf War from December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in Winston-Salem, 
North Carolina, and a February 2009 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.  Jurisdiction of this 
matter is currently with the RO located in San Juan, the 
Commonwealth of Puerto Rico.

In his February 2009 Appeal To Board Of Veterans' Appeals (VA 
Form 9), the Veteran requested a hearing on appeal.  The 
requested hearing was scheduled for July 2009 at the RO but was 
subsequently cancelled by the Veteran.  His hearing request 
therefore is considered withdrawn.  See 38 C.F.R. § 20.704(e).

The United States Court of Appeals for Veterans Claims (Court) 
has held that the scope of a mental health disability claim 
includes any mental disability that may reasonably be encompassed 
by the claimant's description of the claim, reported symptoms, 
and the other information of record.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  Here, the Veteran filed a claim for 
entitlement to service connection for PTSD and depression.  The 
medical evidence of record, however, indicates that the Veteran 
also has been diagnosed with major depression; major depression 
with PTSD; depressive disorder; depressive disorder, not 
otherwise specified; major depressive disorder; anxiety disorder, 
not otherwise specified; and mood disorder.  Accordingly, the 
Board has recharacterized the claim more generally, as reflected 
on the cover page.

The issues of entitlement to service connection for a bilateral 
knee disorder, on the merits, and entitlement to a TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a September 1996 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for a 
bilateral knee disorder.  This decision was not appealed.

2.  The pertinent evidence received subsequent to the September 
1996 RO rating decision relates to an unestablished fact 
necessary to substantiate the claim for service connection for a 
bilateral knee disorder, and raises a reasonable possibility of 
substantiating the claim.

3.  The evidence shows that the Veteran's currently diagnosed 
acquired psychiatric disorder is related to his period of active 
service.


CONCLUSIONS OF LAW

1.  The RO's September 1996 rating decision is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2010).

2.  The pertinent evidence received since the September 1996 RO 
rating decision is new and material, and the claim of entitlement 
to service connection for bilateral knee problems therefore is 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.156(a) (2010).

3.  The criteria for entitlement to service connection for an 
acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify the Veteran of how to 
substantiate and a duty to assist him in substantiating his 
claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  
The Board is granting in full the benefits sought with respect to 
the first and third issues on appeal in this case.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist 
regarding one or both of these issues, such error was harmless 
and will not be discussed.

Application to Reopen Based on New and Material Evidence

In a September 1996 rating decision, the RO denied the Veteran's 
claim of entitlement to service connection for bilateral knee 
problems.  Although it was noted that he sought treatment for 
such problems in service, there was no evidence that he had been 
diagnosed with a permanent residual or chronic disability 
involving the knees.  The pertinent evidence of record as of this 
decision included the Veteran's service treatment records and an 
August 1996 VA general medical examination.

The Veteran did not appeal the September 1996 rating decision, 
and as such it became final based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 
20.1103.  VA shall reopen and readjudicate a final decision that 
has been disallowed if new and material evidence pertaining to 
the claim is submitted.  38 U.S.C.A. § 5108; Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).

New evidence means evidence not previously submitted to agency 
decision makers.  38 C.F.R. § 3.156(a).  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence can be 
neither redundant nor cumulative of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened and must raise a reasonable possibility of 
substantiating the claim.  Id.  For the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Subsequent to the RO's September 1996 rating decision, evidence 
regarding the Veteran's knees was associated with the claims 
file.  Included among this evidence was a December 2001 VA 
Persian Gulf examination.  The Veteran reported bilateral knee 
pain secondary to being a paratrooper in service.  The diagnosis 
was traumatic arthritis of both knees.

Also included among the evidence regarding the Veteran's knees 
associated with the claims file following the September 1996 RO 
rating decision were VA treatment records.  Numerous records 
document the Veteran's complaint of pain in his knees and that he 
was a paratrooper.  In addition, records dated in April 2008 and 
June 2008 reflect the Veteran's complaints of chronic right knee 
pain.  Diagnoses of knee arthralgia and right knee medial 
meniscal tear were made.

The above submitted evidence is new in that it was not submitted 
for consideration in the RO's September 1996 rating decision.  It 
also is material.  A diagnosis of traumatic arthritis of both 
knees was rendered during a December 2001 VA Persian Gulf 
examination, while diagnoses of knee arthralgia and right knee 
medial meniscal tear were rendered in April 2008 and June 2008 VA 
treatment records.  This examination and these records thus 
relate to whether the Veteran has a current  chronic disability 
involving the knees, a previously unestablished fact necessary to 
substantiate his entitlement to service connection for a 
bilateral knee disorder.  They are not cumulative or redundant of 
the evidence previously considered because there was no 
indication of any diagnosable knee disability at the time of the 
September 1996 RO rating decision, and they also raise a 
reasonable possibility of substantiating the claim.  The 
38 C.F.R. § 3.156(a) requirements for the submission of new and 
material evidence accordingly have been satisfied, and the 
Veteran's claim of entitlement to service connection for a 
bilateral knee disorder is reopened.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any 
particular disability, there must be evidence of a current 
disability; evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence, or in certain 
circumstances, lay evidence, of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303 (2010).

Service connection for psychoses may also be established based 
upon a legal "presumption" by showing that it manifested itself 
to a degree of 10 percent or more within one year from the date 
of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2010).  In addition, service connection 
may be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2010).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

Service connection for PTSD requires that three elements must be 
present according to VA regulations:  (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); 
(2) credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (2010).  See Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of a mental 
disorder must conform to the Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV), and be supported by the 
findings of a medical examiner.  See 38 C.F.R. § 4.125 (a) 
(2010).

In adjudicating a claim for service connection for PTSD, VA is 
required to evaluate the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the service member served, the service member's military 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether the service member engaged 
in "combat with the enemy."  If the evidence establishes that 
the service member engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, (and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the appellant's service), the service 
member's lay testimony alone may establish the occurrence of the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(d) (2010); 
see also 38 U.S.C.A. § 1154(b) (West 2002); VAOPGCPREC 12-99.

VA General Counsel has held that "[t]he ordinary meaning of the 
phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. 
§ 1154(b), requires that a Veteran have participated in events 
constituting an actual fight or encounter with a military foe or 
hostile unit or instrumentality."  The determination whether 
evidence establishes that a service member engaged in combat with 
the enemy is resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  VAOGCPREC 
12-99; 65 Fed. Reg. 6,256-58 (Feb. 8, 2000).  

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by 
liberalizing, in certain circumstances, the evidentiary standards 
for establishing the occurrence of an in-service stressor for 
non-combat Veterans.  See 75 Fed. Reg. 39,843-39,852 (effective 
July 13, 2010).  Previously, VA was required to undertake 
extensive development to determine whether a non-combat Veteran 
actually experienced the claimed in-service stressor and lay 
testimony, by itself, was not sufficient to establish the 
occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  Instead, credible supporting evidence of a 
corroborated in-service stressor was required.  Credible 
supporting evidence was not limited to service department 
records, but could be from any source.  See YR v. West, 11 Vet. 
App. 393, 397 (1998); see also Moreau v. Brown, 9 Vet. App. 389, 
395 (1996).  Further, credible supporting evidence of the actual 
occurrence of an in-service stressor could not consist solely of 
after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. 
at 396.  

The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the 
need for stressor corroboration in circumstances in which the 
service member's claimed in-service stressor is related to "fear 
of hostile military or terrorist activity."  Specifically, the 
amended version of 38 C.F.R. § 3.304(f)(3) states:

If a stressor claimed by a Veteran is 
related to the Veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a 
diagnosis of [PTSD] and the Veteran's 
symptoms are related to the claimed 
stressor, in the absence of clear and 
convincing evidence to the contrary, and 
provided the claimed stressor is 
consistent with the places, types, and 
circumstances of the Veteran's service, 
the Veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.  

For purposes of this paragraph, "fear of 
hostile military or terrorist activity" 
means that a Veteran experienced, 
witnessed, or was confronted with an event 
or circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
Veteran or others, such as from an actual 
or potential improvised explosive device; 
vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar 
fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon 
friendly military aircraft, and the 
Veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.   

See 38 C.F.R. § 3.304(f)(3) (codified in 75 Fed. Reg. 39,843-
39,852).  The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for increased 
rating, the Board should first determine whether application of 
the revised version would produce retroactive results.  In 
particular, a new rule may not extinguish any rights or benefits 
the service member had prior to enactment of the new rule.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised 
version of the regulation is more favorable, the implementation 
of that regulation under 38 U.S.C.A. § 5110(g), can be no earlier 
than the effective date of that change.  VA can apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change.  The appellant in this case 
receives consideration under the amended version of 38 C.F.R. § 
3.304(f) because his claim was appealed to the Board prior to 
July 13, 2010, but not decided by the Board as of July 13, 2010.
  
Service treatment records reveal that the Veteran reported 
depression or excessive worry, crying over little things, and no 
desire to engage in activities in August 1994.  When his 
separation examination was conducted in July 1995, however, he 
did not report any of these or similar symptoms.  He was given a 
normal psychiatric clinical evaluation as a result.

At his December 2001 VA Persian Gulf examination, the Veteran 
indicated that he went on combat patrols and was under enemy fire 
or in imminent danger numerous times during his service in the 
Persian Gulf.  He also indicated that he saw others hit by 
"incoming or outgoing runs."

Treatment records from the Cape Fear Valley Medical Center, which 
were included among evidence received from the Social Security 
Administration, indicate that the Veteran was hospitalized 
overnight due to psychiatric symptoms in April 2002.  Multiple 
stressors were identified, including occupational stress, 
splitting with his wife, being diagnosed with hepatitis C, and 
feeling guilty for not being able to help care for his parents in 
Puerto Rico.  Diagnoses of major depression and depressive 
disorder not otherwise specified were made.

Depression first is reflected as a diagnosis in a VA treatment 
record dated in June 2002.

Depressive disorder not otherwise specified first was documented 
in VA treatment records in July 2002.  The Veteran's marital 
conflict and separation, his parents' health issues, and his 
diagnosis of hepatitis C were noted to be contributing stressors.

Mood disorder due to hepatitis C is reflected in a VA treatment 
record dated in November 2002.

Depressive disorder due to medical condition similarly is noted 
in a May 2003 VA treatment record, while mood disorder due to 
general medical condition (hepatitis C) is noted in a January 
2004 VA treatment record.

A VA treatment record dated in November 2004 indicates that the 
Veteran reported being involved in the handling of dead soldiers.

An April 2006 VA treatment record reveals that the Veteran 
reported "traumatic experience in a combat zone (Persian Gulf)" 
after being asked to identify "frightening, horrible, and 
upsetting" events that happened to him.  Anxiety disorder NOS 
was diagnosed.

The Veteran reported that he was involved in combat and that he 
experienced combat-related trauma in a May 2006 VA treatment 
record.  He indicated that he transported medical supplies to 
forward areas in a combat zone and picked up and helped several 
servicemen as well as children with blown off body parts such as 
arms and feet.  He also indicated picking up one soldier who had 
been shot in the head and was screaming for help.  Finally, he 
indicated that he saw "a lot of bodies who were injured and/or 
dead."  The diagnosis was chronic PTSD and chronic major 
depression.

Absent further information, a formal finding of a lack of 
information required to corroborate the stressors claimed by the 
Veteran in association with the PTSD portion of his claimed 
entitlement to service connection for an acquired psychiatric 
disorder was made in June 2007.

The Veteran reiterated that he supplied hospitals near the front 
lines with medical supplies in Iraq in 1991 in a statement dated 
later in June 2007.  He also reiterated that he encountered 
several families with young children missing body parts.  He 
noted that he assisted in transporting wounded soldiers from a 
helicopter landing site to ambulances one day, and that one young 
soldier with a head wound looked up at him and said "please do 
not let me die."  Additionally, he noted that he drove through a 
location called "highway to hell" a few days after Iraqi 
soldiers were raided there and that there were still body parts 
in vehicles and it still smelled of burnt and rotting flesh.

In January 2008, the Veteran was afforded a VA mental disorders 
examination.  His claims file was reviewed.  This included his 
service treatment records, which were noted to indicate 
depression in 1994, and his VA treatment records, which were 
noted to indicate depression and anxiety.  The Veteran also was 
interviewed.  He reported that he did not have combat experience.  
However, he stated that his depression dated back to the 1980's 
or 1990's and that he felt the stress of his military service, 
particularly seeing the aftermath of several battles which 
included several dead and mutilated bodies, had caused it.  The 
diagnosis was recurrent major depressive disorder.  The examiner 
opined that this disorder was most likely caused by or a result 
of overall stress of military service due to the Veteran's report 
of seeing numerous dead and maimed bodies in Kuwait and Iraq in 
1990 and 1991.

In a statement dated in April 2008, the Veteran indicated that he 
was diagnosed with depression in service sometime between 1985 
and 1987.  He also indicated that he was exposed to several 
stressful incidents during service.

A May 2008 VA treatment record reflects the Veteran's report that 
he saw a lot of death as well as wounded individuals, including 
children without extremities, during the months he was stationed 
in Saudi Arabia and Iraq.

In another May 2008 statement, the Veteran described driving 
through oil fields after they were sabotaged as a stressor 
because it was like driving into an inferno and there was no 
visibility.  He also recounted again the stressors identified in 
his June 2007 statement.

A diagnosis of major depression with PTSD was rendered at the 
conclusion of a neurological assessment performed on the Veteran 
for Social Security purposes in May 2008.

In June 2008, diagnoses of major depression and PTSD (chronic) 
were rendered at the conclusion of a psychiatric assessment 
performed on the Veteran for Social Security purposes.

The Social Security Administration determined in October 2009 
that the Veteran was disabled, in part, because of major 
depression.

Given the above, the Board finds that service connection for an 
acquired psychiatric disorder is warranted.  The Veteran 
currently is diagnosed with depression, major depression, major 
depression with PTSD, depressive disorder, depressive disorder 
not otherwise specified, major depressive disorder, anxiety 
disorder, not otherwise specified, and mood disorder.  The first 
Hickson requirement therefore is satisfied.  Service treatment 
records do not reveal that the Veteran was diagnosed with or 
treated for any psychiatric disorder.  He indeed was given a 
normal psychiatric clinical evaluation when his separation 
examination was conducted in July 1995.  However, service 
treatment records do reveal that the Veteran reported depression 
or excessive worry and related symptoms in August 1994.  He is 
competent to have provided this report because he personally 
experienced these symptoms.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  The second Hickson requirement accordingly is satisfied.  
In opining on the etiology of the Veteran's acquired psychiatric 
disorder, the VA examiner who conducted his January 2008 mental 
disorders examination stated that the most likely cause was 
"overall stress of military service."  This conclusion was made 
after interview of the Veteran, who recounted stressful events 
during service in the Persian Gulf.  It also was made after 
review of the Veteran's VA treatment records, which also 
documented the Veteran's reports of numerous stressful events 
during his Persian Gulf service as well as reflected that his 
hepatitis C diagnosis, marital conflict and separation, and 
parents' health issues contributed to his mental state.  As such, 
both the positive and negative pertinent evidence was weighed and 
considered by the VA examiner.  The third Hickson requirement 
thus is satisfied.  Having found that each of the three Hickson 
requirements have been met, it follows that the Veteran is 
entitled to service connection for his acquired psychiatric 
disorder.

The Board notes that in addition to the currently diagnosed 
psychiatric disorders set forth in the preceding paragraph, the 
Veteran has a diagnosis of PTSD.  However, in light of the above 
conclusion that the Veteran is entitled to service connection for 
his acquired psychiatric disorder on the basis of these other 
currently diagnosed disorders, analysis of whether he is entitled 
to service connection for his acquired psychiatric disorder on 
the basis of PTSD is unnecessary.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a bilateral knee disorder 
is reopened.  To this extent, and only to this extent, the appeal 
is granted.

Service connection for an acquired psychiatric disorder is 
granted.


REMAND

Unfortunately, a remand is required in this case as to the issues 
of the Veteran's entitlement to service connection for bilateral 
knee problems and entitlement to a TDIU.  Although the Board 
sincerely regrets the additional delay, it is necessary to ensure 
that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2010).
Having reopened the Veteran's claim of service connection for a 
bilateral knee disorder, the Board reiterates that the Veteran's 
Armed Forces Of The United States Report Of Transfer Or Discharge 
(DD Form 214) reveals that he was awarded a parachutist badge.  
Service personnel records additionally reveal that his principal 
duty was parachutist or demonstration parachutist from January 
1981 to May 1985.

Service treatment records indicate that in September 1974, prior 
to his enlistment, the Veteran reported trauma to his right knee 
in 1972.  His lower extremities, however, were given a normal 
clinical evaluation.  In February 1993, he reported bilateral 
knee pain, a sensation that his knees were locked up, and a lump 
in both knees following a fall the previous day while skiing.  He 
also reported a previous left knee injury eight years earlier.  
The diagnosis was first degree bilateral medial collateral 
ligament with old anterior cruciate ligament of the left knee and 
questionable minor damage to medial collateral ligament, 
bilaterally, were made.  In August 1994 and July 1995, he 
reported various degrees of pain as well as locking in his knees.  
The diagnosis was degenerative joint disease of both knees.  In 
an August 1996 VA general medical examination, a diagnosis of 
bilateral knee pain without X-ray evidence of disease was 
provided.

As there is an indication that the Veteran currently has a 
bilateral knee disorder that may be manifested as a result of his 
period of active service, the Board finds that the Veteran should 
be scheduled for a VA examination addressing the etiology and/or 
onset of any bilateral knee disorder found on examination.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, with regard to the Veteran's claim of entitlement to a 
TDIU, the Board finds that this claim is inextricably intertwined 
with the Veteran's pending claims, as the resolution of the claim 
of service connection for a bilateral knee disorder, and with the 
assignment of an initial disability rating for the now service-
connected acquired psychiatric disorder, may have bearing upon 
the claim.  The appropriate remedy where a pending claim is 
inextricably intertwined with claim currently on appeal is to 
defer adjudication of the claim on appeal pending the 
adjudication of the inextricably intertwined claim.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall issue a rating 
decision assigning an initial percent 
rating and effective date for the 
Veteran's service-connected acquired 
psychiatric disorder.

2.  The RO/AMC shall arrange for the 
Veteran to undergo an appropriate VA 
medical examination to determine the 
nature, extent, and etiology of any 
bilateral knee disorder found on 
examination.  The claims file shall be 
made available to and reviewed by the 
examiner, who shall note such review in an 
examination report.  The examiner then 
shall obtain from the Veteran a full 
history of his relevant past and current 
symptomatology.  All tests, studies, or 
evaluations deemed necessary, next shall 
be performed, the findings of which shall 
be reported in detail.

For all knee disorders found on 
examination, the examiner shall render an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50 percent 
probability) that any such disorder 
present is etiologically related to his 
period of active service, to include his 
military occupational specialty as a 
paratrooper, his in-service fall while 
skiing in 1993, or otherwise. 
In doing so, the examiner should 
acknowledge the Veteran's report of a 
continuity of symptomatology. Any opinions 
expressed must be accompanied by a 
complete rationale.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claims, to include that of 
entitlement to a TDIU.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of 
the Case.  An appropriate period of time 
should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this remand is to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of the 
claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


